Citation Nr: 1140385	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  07-39 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased disability rating, on an extraschedular basis, for the service-connected fracture of the left distal scaphoid/spontaneous rupture of flexor carpi radialis, currently evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The Veteran served on active duty from March 1990 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in pertinent part, continued a 10 percent disability evaluation for service-connected fracture of the left distal scaphoid/spontaneous rupture of flexor carpi radialis.  In May 2009, the RO in St. Louis, Missouri (where the jurisdiction of the claim is now) increased the evaluation assigned for the Veteran's service-connected fracture of the left distal scaphoid/spontaneous rupture of flexor carpi radialis to 20 percent, effective from January 6, 2006.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran testified before a local RO Decision Review Officer at a hearing conducted in May 2008.  A copy of the hearing transcript is of record and has been reviewed. 

In April 2010, the Board denied the Veteran's claim seeking entitlement to an increased rating for fracture of the left distal scaphoid/spontaneous rupture of flexor carpi radialis; the Board remanded the extraschedular aspect of this increased rating claim.  

The Board observes that the Veteran also previously perfected appeals as to service connection claims for a right hand/wrist disorder as secondary to the service-connected left wrist disorder and for a bladder/kidney disorder.  Both of these two issues were addressed by the Board in April 2010.  The Board at that time granted service connection for a right hand/wrist disorder as secondary to the service-connected left wrist disorder.  As this represents a full grant of the benefits sought, this issue is no longer before the Board for appellate adjudication.  Also, the issue of entitlement to service connection for a bladder/kidney disorder, which was remanded by the Board in April 2010, was later granted by the RO in August 2011.  As such, this issue is also no longer before the Board for appellate adjudication.  

The Board observes that the United States Court of Veterans Appeals (Court), in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, as shown in a June 2010 Memorandum from the Appeals Management Center (AMC) to the Director, Compensation & Pension Service, for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1), the Veteran was noted to have claimed, in the course of a January 2009 VA examination, to be unemployed "because she needs two functional hands to practice medicine."  The Board also notes that in the course of the January 2009 VA examination the Veteran claimed to be unable to work due to her "SLE" (systemic lupus erthymatous).  This disorder was service-connected by the RO in May 2009.  As part of a letter dated in June 2010 the Veteran was supplied a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  She is not shown to have returned the form to VA.  As this claim is being remanded anyway, the Veteran should again be asked to inform VA if she wants to seek entitlement to VA unemployability benefits.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Concerning the claim seeking entitlement to an increased disability rating for increased disability rating, on an extraschedular basis, for the service-connected fracture of the left distal scaphoid/spontaneous rupture of flexor carpi radialis, as noted in the INTRODUCTION section above, this aspect of the Veteran's increased rating claim -- the schedular part was denied by the Board in April 2010 -- was referred to the Director, Compensation and Pension Services by the AMC in September 2010.  In October 2010, the Director of VA's Compensation and Pension Service found that the Veteran was not entitled to an extraschedular evaluation for her service-connected left wrist disability.  The Director found, in part, that the "[a]vailable evidence does demonstrate that the left wrist disability affects the Veteran's usual daily activities; however available evidence does not demonstrate that the left wrist disability alone creates marked interference with employment."  (emphasis added).  

As part of correspondence received by the Veteran in October 2011, she informed the Board that she was currently being treated for her "joints" at the VA medical facility in Kansas City, Missouri.  She added that this facility was located "on Lenwood."  The Board here notes that the VA Medical Center (VAMC) in Kansas City, Missouri is located on Linwood Boulevard in Kansas City, Missouri.  The Veteran also mentioned that all of her test results and medical notes where located at that named facility.  

Review of the claims file shows that the most recent VA medical records on file from the VAMC in Kansas City, Missouri are dated in February 2009.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these outstanding records may prove both probative and helpful to the Veteran's claim, they should be associated with the claims file.  38 U.S.C.A. § 5103A (West 2002). 

Accordingly, the case is REMANDED for the following actions: 

1. The RO/AMC should obtain all VA medical records from the VAMC in Kansas City, Missouri dating from February 2009 to the present, and associate the records with the Veteran's claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2011).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records. 
If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2. Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development action, as well as any other indicated development deemed necessary, has been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998). 

3. Thereafter, and following any other indicated development, the RO/AMC should readjudicate the Veteran's claim for entitlement to an increased disability rating, on an extraschedular basis, for the service-connected fracture of the left distal scaphoid/spontaneous rupture of flexor carpi radialis, currently evaluated as 20 percent disabling, in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto. 

The purpose of this REMAND is to ensure due process as well as to develop additional evidence.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the Veteran until she is notified.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


